Metcalf, J.
As the complaint alleges that Peter Cummings of New Braintree in the county of Worcester sold intoxicating liquor at New Braintree, it must be understood that he is charged with having sold it at the s same New Braintree which is before mentioned, namely, in the county of Worcester. See Commonwealth v. Springfield, 7 Mass. 9. If New Braintree had not been previously designated as within the county of Worcester, the complaint would have been insufficient to sustain a judgment. Exceptions overruled.